DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 50, 52, 60 are objected to because of the following informalities:  
In claim 50, paragraph b), line 2, “the cover” should read –the flexible cover--.
In claim 50, paragraph b), line 3, “the transducer and/or receiver” should read – the ultrasonic transducer and/or the ultrasonic receiver--. 
In claim 50, paragraph c), line 1, “a liquid or gel” should read –the liquid or gel—if that is the intended meaning. Alternatively, the Applicant can recite --a first liquid or gel-- in para. b) and --a second liquid or gel-- in para. c), for example.
In claim 50, paragraph c), line 2, “is can” should read –can--.
In claim 52, line 6, and claim 60, line 5, “the value of measured force” should read –a value of measured force--.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a measuring unit for performing through-transmission…” in claim 42, line 1, and claim 58, line 2. Interpreted as the ultrasonic transducer combined with the ultrasonic receiver in the handhold apparatus [0025], Fig. 1.
“means configured to measure” in claim 53, line 1. 
“means configured to amplify” in claim 54, line 1. Interpreted as Interpreted as an amplifier [0113].
“means configured to multiplex” in claim 55, line 1. Interpreted as a multiplexer [0026].
“amplification means” in claim 55, line 3. Interpreted as an amplifier [0113].
“a discrete main unit” in claim 55, line 7. Interpreted as a computing device with a memory [0117].
“processing means” in claim 58, line 12. Interpreted as a field-programmable gate array [0107].
“means for generating a high voltage” in claim 58, line 16. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, the claim limitations below are interpreted under 35 U.S.C. 112 (f). The specification dated 06/11/2020, as aforementioned, discloses the functions performed by these limitations. However, one of ordinary skill in the art would not understand the specification, the drawing and the original claims to disclose any particular structure that achieves the disclosed functionality. 
Claims 53 and 58 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 53 recites “means configured to measure” in claim 53, line 1. It is unclear what this means is because neither Fig. 3 nor para. 112 of the specification provide any written description for it.
Claim 58 recites “means for generating a high voltage” in claim 58, line 16. It is unclear what this means is because neither Fig. 3 nor para. 27 and 117 of the specification provide any written description for it. 
These limitations fail to comply with the written description requirement as the limitations are unbound functional imitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention. The limitations therefore fail to comply with the written description requirement. See MPEP 2181.II.A. 

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46, 48-50, 52-56, and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites the “minimum distance between the ultrasonic transducer or the ultrasonic receiver” in lines 2-3. The minimum distance has to be defined by two points. If one point is the ultrasonic transducer or the ultrasonic receiver, then it is unclear what is the other point. For examination purposes, Examiner of record takes this the limitation to be the “minimum distance between the ultrasonic transducer and the ultrasonic receiver.”
Claim 49 recites “the horizontal and/or the vertical direction” in lines 2-3. There is insufficient antecedent basis for this limitation.
Claim 50 recites the “good” acoustical conductivity of the claim in line 6. This is a relative term that makes the scope of the claim indefinite. It is unclear how the qualifier “good” changes the “acoustical conductivity” limitation.
Claim 50 recites “0,3 dB/cm to 1,5 dB/cm (1 MHz)” in line 5. It is unclear why the sound attenuation range is followed by a recitation of (1 MHz). Examiner of record takes this limitation to be --“0.3 dB/cm to 1.5 dB/cm-- for examination purposes. 
Claim 52 recites the “indication” in line 1. It is unclear whether or not this is the same as the “indication” in line 3. For examination purposes, Examiner of record takes this to be the same.
In Claim 53, Claim limitation “means configured to measure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, in particular, neither Fig. 3 nor para. 112 of the specification disclose any structure for this claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 53 recites “the angle” in lines 2-3. There is insufficient antecedent basis for this limitation.
Claim 55 recites “the amplification means” in line 3, “the number of transmission means” in line 8, and “the number of active piezoelectric elements” in line 9. There is insufficient antecedent basis for these limitations.
Claim 55 recites “the main unit” in lines 8-9. It is unclear whether or not this is the same as “a discrete main unit” in line 7. For examination purposes, Examiner of record takes this to be the same.
Claim 56 recites “the thickness” in line 3. There is insufficient antecedent basis for this limitation.
In Claim 58, Claim limitation “means configured to measure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, in particular, neither Fig. 3 nor para. 27 and 117 of the specification disclose any structure for this claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 59 recites “an apparatus according to claim 42”. It is unclear whether or not the apparatus is exactly the same as that recited in claim 42. Examiner of record takes this to be the same apparatus.
Claim 59 recites “the absence and/or presence” in line 1, “the use of ultrasonic gels”, “the tongue” in lines 3-4, “the amplified and multiplexed analogue signal data” in line 6, “the steps” in line 4 and line 13, “the further processed data” in line 17, and “the jawbone area” in the last line. There is insufficient antecedent basis for these limitations.
Claim 59 recites “cavitations in a jawbone” in line 2. It is unclear whether or not this is the same as the “cavitations in a jawbone” recited in claim 42. Examiner of record takes this to be the same.
Claim 59 recites “simultaneously receiving the analogue signal data of groups of piezoelectric elements in sequence” in lines 14-15. A person of ordinary skill in the art would not understand what is being done “simultaneously” because the limitation also requires “receiving …in sequence”. Examiner of record takes this to be --receiving the analogue signal data of groups of piezoelectric elements in sequence--.
Claim 59 recites “transmitting the partially processed digital signal data to a software application” in lines 11-12. It is unclear whether or not “a software application” is being executed by the “processing means” during the “transmitting” step or, e.g., by a server. Examiner of record takes this to means that the “software application” is being run by the “processing means”.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Allowable Subject Matter
Claim 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 42-45 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 6030221), hereinafter Jones, in view of Tan et al (US 20150305715), hereinafter Tan.
Regarding claim 42, Jones teaches an apparatus (“apparatus” Abstract; the figure) comprising a measuring unit (1-4, 6-7, 10) for performing through- transmission alveolar ultrasonography (TAU) for locating cavitations in a jawbone (5)(“ the presence and the location of cavitation” Col. 3, l. 50-Col. 4, l. 39), wherein the measuring unit comprises an ultrasonic transducer (4) and a round ultrasonic receiver (6)(“The sole FIGURE shows a portion of the jawbone 5 of a patient in which the presence and the location of cavitation represented by the solid dark circle is detected by emitting an ultrasonic sound wave via a one-element ultrasonic pulse transmitted by an ultrasonic pulser/receiver 1.” Col. 3, l. 50-Col. 4, l. 39. While the receiver’s shape 6 is rounded rather than entirely round, this is seen as a design choice not affecting the device performance. A person of ordinary skill in the art would have just as easily designed a round receiver without the need for inventiveness).  
Jones does not teach the apparatus being configured to define the geometric position of the ultrasonic transducer and the ultrasonic receiver with respect to each other, wherein the ultrasonic transducer is coupled to an arm and the ultrasonic receiver of the measuring unit is coupled to another arm, wherein the arms are connected to each other by a connecting element, and wherein at least one of the arms is pivotably coupled with the connecting element. 
However, Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches the apparatus being configured to define the geometric position of the ultrasonic transducer (144) and the ultrasonic receiver (134) with respect to each other (seen in Figs. 2A-B), wherein the ultrasonic transducer is coupled to an arm (126) (“the ultrasound transducers 144 of the second jaw member 126" [0040]) and the ultrasonic receiver of the measuring unit is coupled to another arm (124) (“ The ultrasound transducers 134 may be arranged in longitudinally spaced rows, as shown, or may have any other desirable arrangement on the tissue contacting surface 132 of the first jaw member 124.” [0036]. “The ultrasound transducers 134 may be any type of transducer or sensor that is configured to detect the presence and/or properties, e.g., amplitude and/or wavelength, of ultrasonic energy.” [0037]; “the ultrasound transducers 144 of the second jaw member 126 may be electrically coupled with ultrasound generator 103 (FIG. 1) via wires 136 to transmit ultrasonic energy therethrough.” [0040]. “Once tissue T is appropriately disposed between the jaw members 124, 126, the ultrasonic transducers 134 and 144 are activated and acoustic energy “A” is applied to the tissue T. An electrical signal may be transmitted to ultrasound transducers 134 and 144, e.g., from ultrasound generator 103 (FIG. 1) via wires 136, which convert the electrical signal into acoustic energy” [0044]), wherein the arms are connected to each other by a connecting element (128), and wherein at least one of the arms is pivotably coupled with the connecting element (“The first jaw member 124 is pivotably connected to the elongate shaft member 110 via a hinge 128. The hinge 128 may include a pivot point on one or more of the elongate shaft member 110 and the first jaw member 124, and is configured to approximate toward the second jaw member 126 upon actuation of the handle assembly 108 (FIG. 1).” [0035]). 
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to have the apparatus being configured to define the geometric position of the ultrasonic transducer and the ultrasonic receiver with respect to each other, wherein the ultrasonic transducer is coupled to an arm and the ultrasonic receiver of the measuring unit is coupled to another arm, wherein the arms are connected to each other by a connecting element, and wherein at least one of the arms is pivotably coupled with the connecting element, as taught by Tan, in order to grasp tissue using an effector and improve tissue imaging by reducing speckle (Tan: Abstract). 
Regarding claim 43, Jones modified by Tan teaches the apparatus according to claim 42. Jones teaches that the ultrasonic transducer and the ultrasonic receiver each define a plane and the apparatus is further configured to arrange the respective planes in positions substantially opposite and/or substantially facing each other (seen in the figure) (“In order to precisely determine and depict the exact location of the cavitations, a 16-element ultrasonic receiver array 6 is connected to the bus of the multiplexer 2 to detect the sound wave whose amplitude is proportional to the attenuation through the jawbone 5. The ultrasonic receiver array 6 is positioned on the side of the patient's jawbone 5 opposite to the transmitter 4 and comprises an array of multiple transducer elements corresponding to the channels of the multiplexer 2, e.g. sixteen in the illustrated embodiment.” Col. 4, l. 12- 21).
Regarding claim 44, Jones modified by Tan teaches the apparatus according to claim 43. 
Jones teaches that during use, the planes have a maximum angle of deviation to one another of 20 degrees (“The ultrasonic receiver array 6 is positioned on the side of the patient's jawbone 5 opposite to the transmitter 4” Col. 4, l. 12- 21). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. In the instant case, the claimed range of a maximum angle of deviation to one another of 20 degrees overlaps with the range disclosed by Jones of “positioned on the side …opposite to the transmitter”. The transmitter and the receiver should be facing each other in other to minimize transmitted signal loss and improve sensitivity.
Regarding claim 45, Jones modified by Tan teaches the apparatus according to claim 42.
Jones teaches that the apparatus allows the distance between the ultrasonic transducer and the ultrasonic receiver to be adapted (“The ultrasonic receiver array 6 is positioned on the side of the patient's jawbone 5 opposite to the transmitter 4 and comprises an array of multiple transducer elements corresponding to the channels of the multiplexer 2, e.g. sixteen in the illustrated embodiment.” Col. 4, l. 12- 21. The figure.  In this apparatus, the distance will be adapted to the width of the jawbone being measured).
Regarding claim 57, Jones modified by Tan teaches the apparatus according to claim 42.
Jones does not teach that the apparatus is handheld. 
However, Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches that the apparatus is handheld (“The handle assembly 108 generally includes a housing 114, a stationary handle 116, and a movable handle 118 configured to approximate toward the stationary handle 116 to activate the ultrasound device 102 and cause movement of the end effector 112.” [0032], Fig. 1).
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Jones and Tan to have the apparatus that is handheld, as taught by Tan, in order to simplify the use of the apparatus (Tan: [0032]).

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Tan as applied to claim 45 and 42 respectively, and further in view of Hibner et al (US 20170119425), hereinafter, Hibner.
Regarding claim 46, Jones modified by Tan teaches the apparatus according to claim 45.
Jones does not teach that (1) the arms are rigid;
(2) a blocking element defining a minimum distance between the ultrasonic transducer or the ultrasonic receiver, wherein the blocking element is located between a pivot point and the ultrasonic transducer or the ultrasonic receiver. 
However, regarding feature (1), Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches that the arms are rigid (“The drive member 138 and the second jaw member 126 may be attached in any suitably secured manner, e.g., welded [0039]. “The components of the ultrasound device 102 may be formed of any suitable materials for their respective purposes, e.g., … metals,” [0042]; Fig. 1).
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Jones and Tan to have that the arms that are rigid, as taught by Tan, in order to simplify the manufacturing and the use of the apparatus (Tan: [0032], [0039], [0042]).
Regarding feature (2), Jones modified by Tan does not teach a blocking element defining a minimum distance between the ultrasonic transducer or the ultrasonic receiver, wherein the blocking element is located between a pivot point and the ultrasonic transducer or the ultrasonic receiver. 
However, Hibner discloses ultrasonic surgical instrument clamp arm with proximal nodal pad, which is analogous art. Hibner teaches a blocking element (256) defining a minimum distance between the ultrasonic transducer (79) or the ultrasonic receiver (58a, 58b), wherein the blocking element is located between a pivot point (57) and the ultrasonic transducer or the ultrasonic receiver (79) (“It may therefore be desirable to provide a version of the end effector (50) that reduces direct contact between the blade (79) and the clamp pads (58a, 58b) or otherwise maintains at least a minimum gap distance between the blade (79) and the clamp pads (58a, 58b), in order to reduce the deleterious effects of heat, compression forces, and vibrations. [0072]. “FIGS. 7-9B show an exemplary surgical instrument (200) having an end effector (250) with a positive stop clamp arm (256) configured to maintain at least a minimum gap distance between the clamp pads (58a, 58b) and the blade (79)… ultrasonic blade (79)” [0073], Figs. 8A-B).
Therefore, based on Hibner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones and Tan to have a blocking element defining a minimum distance between the ultrasonic transducer or the ultrasonic receiver, wherein the blocking element is located between a pivot point and the ultrasonic transducer or the ultrasonic receiver, as taught by Hibner, in order to facilitate a controlled movement of the arms  and prevent structural damage (Hibner: [0073]).
Regarding claim 47, Jones modified by Tan teaches the apparatus according to claim 42.
Jones modified by Tan does not teach a guidance element which allows substantially avoidance of shearing movements of the ultrasonic transducer and the ultrasonic receiver against each other, wherein the guidance element is located between the pivotal point and the ultrasonic transducer or the ultrasonic receiver. 
However, Hibner discloses ultrasonic surgical instrument clamp arm with proximal nodal pad, which is analogous art. Hibner teaches a guidance element (380) which allows substantially avoidance of shearing movements (“may prevent clamp arm (356) from laterally deflecting” [0090], Fig. 10) of the ultrasonic transducer (379) and the ultrasonic receiver (358) against each other (“Clamp pad (358) includes a pair of downwardly extending guide features (380),” [0087]. “Contact between flats (378) of blade (379) and first mating surfaces (388) of guide features (380) may prevent clamp arm (356) from laterally deflecting relative to the longitudinal profile of blade (379). In other words, lateral positioning between clamp arm (356) and blade (379) may be more consistent due to contact between flats (378) and first mating surfaces, even in response to external forces imparted on end effector (350). This may allow for a narrower clamp arm (356) and/or clamp pad (358), as alignment between clamp pad (358) and clamp arm (356) may be more consistent. Additionally, contact between flats (378) of blade (379) and first mating surfaces (388) of guide features (380) may prevent clamp arm (356) from rotating about the longitudinal axis of blade (379). This may result in a more consistent distribution of forces imparted on tissue grasped by end effector (350).” [0090], Figs. 10-11, 12A), wherein the guidance element is located between the pivotal point (357) and the ultrasonic transducer or the ultrasonic receiver (379)(“Clamp arm (356) is pivotally coupled to inner tube (376) via pivot pins (357)." [0086], Figs. 12A-B).
Therefore, based on Hibner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones and Tan to have a guidance element which allows substantially avoidance of shearing movements of the ultrasonic transducer and the ultrasonic receiver against each other, wherein the guidance element is located between the pivotal point and the ultrasonic transducer or the ultrasonic receiver, as taught by Hibner, in order to facilitate a controlled movement of the arms  by making lateral positioning more consistent and prevent the arm from rotating about the longitudinal axis (Hibner: [0090]).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Tan, and Hibner as applied to claim 46, and further in view of Kim et al (US 20140094702), hereinafter, Kim.
Regarding claim 48, Jones modified by Tan and Hibner teaches the apparatus according to claim 46.
Jones does not teach that (1) at least one of the two arms is configured to be laterally adjustable or parallelly moveable with respect to the other one of the two rigid arms,
 (2) wherein at least one of the two arms is cranked. 
However, regarding feature (1), Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches that at least one of the two arms is configured to be laterally adjustable or parallelly moveable with respect to the other one of the two rigid arms (“the second jaw member 126 may be configured to axially translate with respect to the elongate shaft member 110 to reconfigure the relative positioning of the first jaw member 124 and the second jaw member 126, as will be described further below. The first jaw member 124 and the second jaw member 126 are configured to move independently of each other. [0034]. “Because the second jaw member 126 is aligned with the channel 122 of the elongate shaft member 110, the second jaw member 126 may be positioned to translate partially or entirely within the channel 122 of the elongate shaft member 110.” [0039], Figs. 1, 2A-B).
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Jones, Tan, and Hibner to have at least one of the two arms that is configured to be laterally adjustable or parallelly moveable with respect to the other one of the two rigid arms, as taught by Tan, in order to simplify the use of the apparatus by making it more adjustable (Tan: [0034]).
Regarding feature (2), Jones modified by Tan and Hibner does not teach that at least one of the two arms is cranked. 
However, Kim discloses methods and apparatuses for measuring tissue stiffness changes using ultrasound elasticity imaging, which is analogous art. Kim teaches that at least one of the two arms is cranked (“The transducer was fixed to a crank arm, allowing uniform pressure and displacement to be applied during the six-second abdominal deformation." [0056]).
Therefore, based on Kim’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan and Hibner combined to have at least one of the two arms that is cranked, as taught by Kim, in order to facilitate a controlled movement of the arm  thereby improving the uniformity of applied pressure (Kim: [0056]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Tan as applied to claim 42, and further in view of Tingley et al (US 20020012897), hereinafter, Tingley.
Regarding claim 49, Jones modified by Tan teaches the apparatus according to claim 42.
Jones modified by Tan does not teach the ultrasonic transducer and the ultrasonic receiver are movable or adjustable in the horizontal and/or the vertical direction. 
However, Tingley discloses Inspection Of Teeth Using Stress Wave Time Non-destructive Methods, which is analogous art. Tingley teaches that the ultrasonic transducer and the ultrasonic receiver (14) are movable or adjustable in the horizontal and/or the vertical direction (“For a horizontal array transducer system 14 will be moved vertically on the tooth 40. Typically the horizontal array transducer system 14 will be placed near the top of the crown for the first reading. Once the tooth 40 is viewed or recorded the horizontal array transducer system 14 will be moved towards the gum line 45 a set amount and the process will be repeated.” [0087], Figs. 6a-b).
Therefore, based on Tingley’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones and Tan to have the ultrasonic transducer and the ultrasonic receiver that are movable or adjustable in the horizontal and/or the vertical direction, as taught by Tingley, in order to facilitate a controlled movement of the arms  to improve ultrasonic scanning of a target (Tingley: [0087]).

Claims 50 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Tan as applied to claim 42, and further in view of Mahmoud et al (US 20100210943), hereinafter, Mahmoud.
Regarding claim 50, Jones modified by Tan teaches the apparatus according to claim 42.
Jones modified by Tan does not teach means to ensure good acoustical conductivity, wherein the means to ensure good acoustical conductivity includes at least one of: 
a) a semi-solid gel having a sound velocity in a range of 1460 m/s to 1615 m/s, a sound attenuation in the range of 0,3 dB/cm to 1,5 dB/cm (1 MHz) and/or a haul-off speed for spontaneous resilience of at most 80 mm/sec, the gel being fixed to the transducer and/or the receiver; b) a flexible cover filled with a liquid or gel, in such a manner that the cover can be squeezed into any direction, wherein the flexible cover is fixed to the transducer and/or receiver; and c) a flexible and elastic balloon filled with a liquid or gel in such a manner that the balloon is can be squeezed into any direction, wherein the flexible cover comprises two pockets connected to each other, the two pockets holding the ultrasonic receiver and the liquid filling, respectively, and wherein the flexible cover is a single-use article, further  comprising at least one light emitting diode (LED) and/or at least one camera and/or at least one attitude sensor. 
However, Mahmoud discloses Systems And Methods For Echoperiodontal Imaging, which is analogous art. Mahmoud teaches means to ensure good acoustical conductivity, wherein the means to ensure good acoustical conductivity includes a flexible and elastic balloon (“a bag… sealed”) filled with a liquid or gel (530)(“the film container 520 may be a bag or custom designed enclosure that envelops the transducer 110 (or transducer array 210). In this case, the film container 520 is partially or completely filled with the coupling fluid 530 and sealed around the transducer 110 (or transducer array 210) to prevent leakage” [0025]) in such a manner that the balloon can be squeezed into any direction, respectively (The film container 520 conforms to the surface of the jaw 320." [0026]. Fig. 5. Note that other limitations of the claim are related to options a) or b) rather than a flexible and elastic balloon of option c) ).  
Therefore, based on Mahmoud’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones and Tan to have means to ensure good acoustical conductivity, wherein the means to ensure good acoustical conductivity includes a flexible and elastic balloon filled with a liquid or gel in such a manner that the balloon is can be squeezed into any direction, respectively, as taught by Mahmoud, in order to facilitate ultrasound examination by improving transmission without introducing leakage (Mahmoud: [0025]).
Regarding claim 56, Jones modified by Tan and Mahmoud teaches the apparatus according to claim 50.
Jones modified by Tan does not teach that the means to ensure good acoustical conductivity is fixed to an active side of the ultrasonic transducer and has a thickness of between 3 and 6 times the thickness of the ultrasonic transducer. 
However, Mahmoud discloses Systems And Methods For Echoperiodontal Imaging, which is analogous art. Mahmoud teaches that the means to ensure good acoustical conductivity is fixed to an active side of the ultrasonic transducer (110)(“the film container 520 may be a bag” [0025]; “the transducer cover 510 is configured to move and… conform to the surface of the jaw 320 as the transducer 110 is repositioned.” [0026], Fig. 5. Because the cover is moving with the transducer while conforming to the surface of the jaw, it is fixed to the active side of the ultrasonic transducer directly or indirectly) and has a thickness of between 3 and 6 times the thickness of the ultrasonic transducer (seen in Fig. 5, container 520 has a thickness of about 3 times the thickness of transducer 110)
Therefore, based on Mahmoud’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan, and Mahmoud to have the means to ensure good acoustical conductivity that is fixed to an active side of the ultrasonic transducer and has a thickness of between 3 and 6 times the thickness of the ultrasonic transducer, as taught by Mahmoud, in order to facilitate ultrasound examination by improving transmission without introducing leakage (Mahmoud: [0025]).


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Tan as applied to claim 42, and further in view of Abraham (US 20160081656), hereinafter, Abraham.
Regarding claim 51, Jones modified by Tan teaches the apparatus according to claim 42.
Jones modified by Tan does not teach that the ultrasonic transducer and/or the ultrasonic receiver are covered by a single-use cover which does not interfere with measurements performed by the measurement unit. 
However, Abraham discloses Image Guided Catheters And Methods Of Use, which is analogous art. Abraham teaches that the ultrasonic transducer and/or the ultrasonic receiver are covered by a single-use cover which does not interfere with measurements performed by the measurement unit (“To reuse an imaging transducer assembly 704, the assembly may be covered with a disposable plastic cover while in use and sterilized between uses.” [0051]).
Therefore, based on Abraham’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones and Tan to have the ultrasonic transducer and/or the ultrasonic receiver that are covered by a single-use cover which does not interfere with measurements performed by the measurement unit, as taught by Abraham, in order to provide sterile environment during ultrasonic measurements (Abraham: [0051]).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Tan, and Hibner as applied to claim 46, and further in view of Page et al (US 20190223759), hereinafter, Page.
Regarding claim 52, Jones modified by Tan and Hibner teaches the apparatus according to claim 46.
Jones does not teach a flexible strip configured to measure a force applied to at least one of the arms and wherein the apparatus is configured to provide an indication of the measured force, wherein the indication is provided by visual and/or audible means, wherein the apparatus is configured to, in response to the measured force exceeding or falling below one or more predetermined thresholds, provide an indication according to the value of measured force or control operation of the apparatus.
However, regarding feature of a force applied to at least one of the arms, Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches a force applied to at least one of the arms (“The first jaw member 124 is configured to pivot at the hinge 128 to move from a first, open position, to a second, approximated position. Accordingly, the end effector 112 is configured to close about and capture, e.g., a section of tissue “T”. (See FIG. 3B.) The first jaw member 124 may exert a compressive force on tissue T against the second jaw member 126 such that tissue T is compressed therebetween. In embodiments, the first jaw member 124 may be configured to exert a variable or user-defined compressive force on tissue T.” [0043], Fig. 3B).
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Jones, Tan, and Hibner to have a force applied to at least one of the arms, as taught by Tan, in order to facilitate tissue measurements  by exerting a compressive force on tissue (Tan: [0043]).
Jones modified by Tan and Hibner does not teach a flexible strip configured to measure a force applied to at least one of the arms and wherein the apparatus is configured to provide an indication of the measured force, wherein the indication is provided by visual and/or audible means, wherein the apparatus is configured to, in response to the measured force exceeding or falling below one or more predetermined thresholds, provide an indication according to the value of measured force or control operation of the apparatus.
However, Page discloses surgical puncture device insertion systems and related methods, which is analogous art. Page teaches a flexible strip (1104, 1402) configured to measure a force applied (“the sensor system 1402 includes a microelectromechanical (MEM) sensor, a flexible pressure sensor network, or other sensor to detect physical pressure or force.” [0095]) and wherein the apparatus is configured to provide an indication of the measured force (“to provide the human-perceptible feedback” [0119]), wherein the indication is provided by visual and/or audible means (“the human-perceptible feedback” [0119]), wherein the apparatus is configured to, in response to the measured force exceeding or falling below one or more predetermined thresholds (“above a threshold value” [0084]), provide an indication according to the value of measured force or control operation of the apparatus (“the controller 114, based on the signal, determines that a value of the force, a profile of the force, and/or a rate of change of the force is outside of a predefined range.” [0080]; “the force sensor 1104 monitors the force and generates signals representing the monitored force. The controller 114 in turn determines when a signal from the force sensor is above a threshold value, for example, to guide insertion of the puncture device 106.” [0084]; “if the sensor measures the force of the puncture device …, the signal generated by the sensor is used by the controller to provide the human-perceptible feedback, e.g., to indicate when the force is too high. [0119]).
Therefore, based on Page’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan, and Hibner to have a flexible strip configured to measure a force applied to at least one of the arms and wherein the apparatus is configured to provide an indication of the measured force, wherein the indication is provided by visual and/or audible means, wherein the apparatus is configured to, in response to the measured force exceeding or falling below one or more predetermined thresholds, provide an indication according to the value of measured force or control operation of the apparatus, as taught by Page, in order to facilitate a controlled movement of the arm  thereby improving the uniformity of applied pressure (Page: [0056]).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Tan, and Hibner as applied to claim 46, and further in view of Stulen et al (US 20190059930), hereinafter, Stulen.
Regarding claim 53, Jones modified by Tan and Hibner teaches the apparatus of claim 46.
Jones modified by Tan and Hibner does not teach means configured to measure the angle between the ultrasonic transducer and ultrasonic receiver, to measure the angle for each measurement performed by the apparatus.
However, Stulen discloses electrically-powered surgical systems with articulation-compensated ultrasonic energy delivery, which is analogous art. Stulen teaches means configured to measure the angle between the ultrasonic transducer (160) and ultrasonic receiver (152) (“apply ultrasonic vibrational energy and/or RF energy to the tissue with end effector 150” [0105]. “As illustrated in FIGS. 6-8, the end effector 150 can include a clamp arm 152 and an ultrasonic blade 160.” [0109], Fig. 6), to measure the angle for each measurement performed by the apparatus (“the control system 39 is configured to measure the articulation angle of the end effector 150…the control system 39 can receive input from a user 12, 12′ employing the controller 30 to command articulation of the end effector 150. In response, the control system 39 can be configured to scale the commanded ultrasonic vibration amplitude based upon the measured articulation angle of the end effector 150 in order to compensate for ultrasonic attenuation.” [0169], Fig. 6).
Therefore, based on Stulen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan, and Hibner to have means configured to measure the angle between the ultrasonic transducer and ultrasonic receiver, to measure the angle for each measurement performed by the apparatus, as taught by Stulen, in order to facilitate scaling the commanded ultrasonic vibration amplitude based upon the measured articulation angle (Stulen: [0056]).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Tan, and Hibner as applied to claim 46, and further in view of Angelsen et al (US 5465723), hereinafter, Angelsen.
Regarding claim 54, Jones modified by Tan and Hibner teaches the apparatus according to claim 46.
Jones modified by Tan and Hibner does not teach means configured to amplify analogue signal data generated by the ultrasonic receiver.
However, Angelsen discloses Method And Apparatus For Ultrasound Imaging, which is analogous art. Angelsen teaches means (303) configured to amplify analogue signal data generated by the ultrasonic receiver (“The returning ultrasound echoes (i.e. the scanline) are transformed or converted by the transducer into analog electrical signals and transferred to the receiver circuit 303 at which those signals are amplified.” Col. 4, l. 39-50, Fig. 3).
Therefore, based on Angelsen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan, and Hibner to have means configured to amplify analogue signal data generated by the ultrasonic receiver, as taught by Angelsen, in order to facilitate ultrasound image processing (Angelsen: [0056]).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 6030221), hereinafter Jones, in view of Tan et al (US 20150305715), hereinafter Tan, and Cadossi et al (US 20050070797), hereinafter, Cadossi, and Koptenko (US 20160011305), hereinafter, Koptenko.
Regarding claim 58, Jones teaches a system (seen in the sole figure) comprising: 
an apparatus (“apparatus” Abstract; the figure) comprising a measuring unit (4, 6) for performing through- transmission alveolar ultrasonography (TAU) for locating cavitations in a jawbone (5)(“ the presence and the location of cavitation” Col. 3, l. 50-Col. 4, l. 39), wherein the measuring unit comprises an ultrasonic transducer (4) and a round ultrasonic receiver (6)(“The sole FIGURE shows a portion of the jawbone 5 of a patient in which the presence and the location of cavitation represented by the solid dark circle is detected by emitting an ultrasonic sound wave via a one-element ultrasonic pulse transmitted by an ultrasonic pulser/receiver 1.” Col. 3, l. 50-Col. 4, l. 39), wherein the measuring unit comprises an ultrasonic transducer (4) and a round ultrasonic receiver (6)(“The sole FIGURE shows a portion of the jawbone 5 of a patient in which the presence and the location of cavitation represented by the solid dark circle is detected by emitting an ultrasonic sound wave via a one-element ultrasonic pulse transmitted by an ultrasonic pulser/receiver 1.” Col. 3, l. 50-Col. 4, l. 39. While the receiver’s shape 6 is rounded rather than entirely round, this is seen as a design choice not affecting the device performance);
a main unit (1-3, 7, 10) comprising: 
processing means (3) configured to digitalise the multiplexed analogue signal data (“A sixteen channel multiplexer (in practice, a unit comprising two 8-channel multiplexers, such as a Sonix model MUX 4800), is connected with the ultrasonic pulser/receiver 1 and a digitizer 3 such as a commercially available SONIX STR8 100D, 8-bit, 100 MX digitizer also produced by Sonix, Inc. Multiple channels of the multiplexer 2 are sequentially selected. The one-element ultrasonic transmitter element 4 is excited by the pulser/receiver 1 when the latter is triggered by the digitizer 3 to produce an ultrasonic sound wave having a frequency of, for example, about 2.5 MHz.”, Col. 3, l. 64 – Col. 4, l. 2. “This common output is fed to the digitizer 3, where the electrical signal is converted into an 8-bit digital value that represents 256 levels. A processor, e.g. a "Pentium".RTM. 200, located within a computer 10 processes the 8-bit digital data” Col. 4, l. 28-39); 
a memory configured to store the multiplexed signal data ( a memory of “a computer 10,” Col. 4, l. 28-39).
Jones does not teach (1) the apparatus being configured to define the geometric position of the ultrasonic transducer and the ultrasonic receiver with respect to each other, the ultrasonic transducer is coupled to an arm and the ultrasonic receiver of the measuring unit is coupled to another arm, wherein the arms are connected to each other by a connecting element, and wherein at least one of the arms is pivotably coupled with the connecting element; and 
(2) means for generating a high voltage configured to transmit pulses of a desired frequency to the apparatus;
(3) a memory configured to store the multiplexed analogue signal data.
However, regarding feature (1), Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches the apparatus being configured to define the geometric position of the ultrasonic transducer (144) and the ultrasonic receiver (134) with respect to each other (seen in Figs. 2A-B), wherein the ultrasonic transducer is coupled to an arm (126) (“the ultrasound transducers 144 of the second jaw member 126" [0040]) and the ultrasonic receiver of the measuring unit is coupled to another arm (124) (“ The ultrasound transducers 134 may be arranged in longitudinally spaced rows, as shown, or may have any other desirable arrangement on the tissue contacting surface 132 of the first jaw member 124.” [0036]. “The ultrasound transducers 134 may be any type of transducer or sensor that is configured to detect the presence and/or properties, e.g., amplitude and/or wavelength, of ultrasonic energy.” [0037]; “the ultrasound transducers 144 of the second jaw member 126 may be electrically coupled with ultrasound generator 103 (FIG. 1) via wires 136 to transmit ultrasonic energy therethrough.” [0040]. “Once tissue T is appropriately disposed between the jaw members 124, 126, the ultrasonic transducers 134 and 144 are activated and acoustic energy “A” is applied to the tissue T. An electrical signal may be transmitted to ultrasound transducers 134 and 144, e.g., from ultrasound generator 103 (FIG. 1) via wires 136, which convert the electrical signal into acoustic energy” [0044]), wherein the arms are connected to each other by a connecting element (128), and wherein at least one of the arms is pivotably coupled with the connecting element (“The first jaw member 124 is pivotably connected to the elongate shaft member 110 via a hinge 128. The hinge 128 may include a pivot point on one or more of the elongate shaft member 110 and the first jaw member 124, and is configured to approximate toward the second jaw member 126 upon actuation of the handle assembly 108 (FIG. 1).” [0035]). 
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to have the apparatus being configured to define the geometric position of the ultrasonic transducer and the ultrasonic receiver with respect to each other, wherein the ultrasonic transducer is coupled to an arm and the ultrasonic receiver of the measuring unit is coupled to another arm, wherein the arms are connected to each other by a connecting element, and wherein at least one of the arms is pivotably coupled with the connecting element, as taught by Tan, in order to grasp tissue using an effector and improve tissue imaging by reducing speckle (Tan: Abstract). 
 Regarding feature (2), Jones modified by Tan does not teach means for generating a high voltage configured to transmit pulses of a desired frequency to the apparatus. 
However, Cadossi discloses Electronic System For Determining The Density And Structure Of Bone Tissue And Stimulating Osteogenesis In Dentistry, which is analogous art. Cadossi teaches means for generating a high voltage (“24 Vpp” [0023]) configured to transmit pulses of a desired frequency to the apparatus (“diagnosis system 3 comprises an emitting device 12 for generating an ultrasonic-frequency signal u(t), in particular an emitting device for generating, for example, a square-wave signal of 1.25 to 1.5 MHz frequency, 102.4 .mu.s repetition rate, and 24 Vpp amplitude.” [0023]. “Signal u(t) is amplified by an amplifying device 13 and sent, via a switch device 15 in a first operating position, to a first transducer (in particular, a piezoelectric transducer) 17 of device 5 to generate and direct an ultrasonic signal U(t) onto bone tissue portion 7.” [0024]). 
Therefore, based on Cadossi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones and Tan to have means for generating a high voltage configured to transmit pulses of a desired frequency to the apparatus, as taught by Cadossi, in order to facilitate bone tissue examination using ultrasonic pulses (Cadossi: [0024]).
Regarding feature (3), Jones modified by Tan and Cadossi does not teach a memory configured to store the multiplexed analogue signal data. 
However, Koptenko discloses analog store digital read ultrasound beamforming system and method, which is analogous art. Koptenko teaches a memory configured to store the multiplexed analogue signal data (“The basic building block of the analog memory array is a Sample-Hold Cell (SHC). The design of SHC is well known and comprises the prior art. Here a SHC design is used based on the storage capacitor as an example of the design; however, any device that can store an analog quantity can be used for building such a cell.” [0042]. “The schematic organization of a single sample-hold cell (SHC) 150 is shown on FIGS. 4A-D and 5. Main elements of the SHC are the storage capacitor 152, analog switches 154, 156 and 158 that connect capacitor 152 to input analog signal line WRITE 160 and output signal lines READ A 162 and READ B 164, or to the ground. Switches 154-158 can be made based on transistors, MEMs, or other technology enabling analog switching and multiplexing.” [0043]). 
Therefore, based on Koptenko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones and Tan to have a memory configured to store the multiplexed analogue signal data, as taught by Koptenko, in order to facilitate significant reduction in power consumption and the size of the diagnostic ultrasound system (Koptenko: Abstract).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and Tan as applied to claim 42, and further in view of Mazess et al (US 6364837), hereinafter, Mazess, Park et al (US 20170103534), hereinafter, Park, and Laviola et al (US 20190251327), hereinafter, Laviola.
Regarding claim 59, Jones teaches a method for determining the absence and/or presence and location of cavitations in a jawbone (5)(“The present invention relates to … a method for locating cavitations and the like in the jawbone of a living being... to implement a method which introduces ultrasonic sound waves and determines the attenuation thereof. Thereby, a precise location and size of cavitations can be determined.” Col. 1, l. 5-15; “the presence and the location of cavitation” Col. 3, l. 50-Col. 4, l. 39) using an apparatus (“apparatus” Abstract; the figure), the method further comprising the steps of: 
multiplexing the analogue signal data generated by the ultrasonic receiver (“In order to precisely determine and depict the exact location of the cavitations, a 16-element ultrasonic receiver array 6 is connected to the bus of the multiplexer 2 to detect the sound wave whose amplitude is proportional to the attenuation through the jawbone 5. The ultrasonic receiver array 6 is positioned on the side of the patient's jawbone 5 opposite to the transmitter 4 and comprises an array of multiple transducer elements corresponding to the channels of the multiplexer 2, e.g. sixteen in the illustrated embodiment.” Col. 4, l. 12- 21); 
transmitting the multiplexed analogue signal data to a processing means (3) in a discrete main unit (1-3, 7, 10) associated with the apparatus concurrently with digitalising the signal data (“A sixteen channel multiplexer (in practice, a unit comprising two 8-channel multiplexers, such as a Sonix model MUX 4800), is connected with the ultrasonic pulser/receiver 1 and a digitizer 3 such as a commercially available SONIX STR8 100D, 8-bit, 100 MX digitizer also produced by Sonix, Inc. Multiple channels of the multiplexer 2 are sequentially selected. The one-element ultrasonic transmitter element 4 is excited by the pulser/receiver 1 when the latter is triggered by the digitizer 3 to produce an ultrasonic sound wave having a frequency of, for example, about 2.5 MHz.”, Col. 3, l. 64 – Col. 4, l. 2. “The sound wave is converted into an electrical signal by the ultrasonic pulser/receiver array 6 and sent to the multiplexer 2. The multiplexer 2 sequentially routes one of a plurality of inputs to a "COMMON" output. This common output is fed to the digitizer 3, where the electrical signal is converted into an 8-bit digital value that represents 256 levels. A processor, e.g. a "Pentium".RTM. 200, located within a computer 10 processes the 8-bit digital data” Col. 4, l. 24-39);
partially processing the digital signal data (“A processor, e.g. a "Pentium".RTM. 200, located within a computer 10 processes the 8-bit digital data” Col. 4, l. 24-39. Partial processing is seen as any processing step requiring at least a temporary storage, which can be any operation on input data); 
storing the partially processed signal data in a memory (in order to process data, the data have to be stored in a memory of computer 10, including its RAM); and 
transmitting the partially processed digital signal data to a software application (while not explicitly mentioned, a software application installed and run on a computer is required in order to create “a 4 .times.4 color coded image representing the attenuation of the sound wave through the patient's jawbone 5.” Col. 4, l. 29-36) for final processing and subsequent transmission to a display unit (7) associated with the apparatus (“the monitor." Abstract), further comprising the steps of simultaneously receiving the analogue signal data of groups of piezoelectric elements in sequence (“sequentially” Col. 4, l. 24-28) (“The sound wave is converted into an electrical signal by the ultrasonic pulser/receiver array 6 and sent to the multiplexer 2. The multiplexer 2 sequentially routes one of a plurality of inputs to a "COMMON" output.” Col. 4, l. 24-28, the Figure); and 
further comprising a step of displaying the further processed data (“displayed on the monitor." Abstract) by associating different signal strengths with at least one of: 
a grayscale comprising different tones, one or more colour schemes comprising different colours and a graph (“matrix” Abstract)(“color codes in a 4.times.4 matrix displayed on the monitor." Abstract; “a 4 .times.4 color coded image representing the attenuation of the sound wave through the patient's jawbone 5.” Col. 4, l. 29-36).
In the combined invention of Jones and Tan, the apparatus is according to claim 42.

Jones modified by Tan does not teach that (1) acoustical conductivity is established by the use of ultrasonic gels and/or the use of the tongue of the patient; 
amplifying the analogue signal data generated by the ultrasonic receiver, 
transmitting the amplified analogue signal data; 
(2) wherein signal data for unproblematic zones are displayed with reduced coloured areas whilst data indicating peculiarities are displayed as large areas, 
(3) further comprising displaying the further processed data by superimposing the further processed data over an x-ray image of the jawbone area being measured.  
However, regarding feature (1), Mazess discloses systems and methods for speckle reduction, which is analogous art. Mazess teaches that acoustical conductivity is established by the use of ultrasonic gels and/or the use of the tongue of the patient (“an ultrasound gel 35 or other coupling material placed between the pads 26 and subject 32 to allow for improved transmission of the acoustic signals between the member 32 and transducers 21.” Col. 6, l. 44-48, Fig. 4); 
amplifying the analogue signal data generated by the ultrasonic receiver (59)(“The densitometer may include a digitally controllable automatic gain control circuit connected between the second ultrasonic transducer and the analog to digital converter to receive the electrical signal from this second ultrasonic transducer and receive a control signal from the microprocessor. The microprocessor operating according to its stored program may control the amplification of the electronic signal from the second ultrasonic transducer” Col. 3, l. 9-17, Claim 7. “The microprocessor 38 is connected to the amplifier circuit and automatic gain control 59 through signal line 60 to regulate the amplification of the amplifier circuit and gain control 59.” Col. 6, l. 5-8, Fig. 4), 
transmitting the amplified analogue signal data (61) (“The microprocessor 38 is connected to the amplifier circuit and automatic gain control 59 through signal line 60
to regulate the amplification of the amplifier circuit and gain control 59. The amplified electric signals are directed through lead 61 to the A/D converter 42 which samples those signals at timed intervals. The A/D converter 42 therefore in effect samples the received acoustic signals.” Col. 6, l. 1-15, Fig. 4); 
Therefore, based on Mazess’ teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to have acoustical conductivity that is established by the use of ultrasonic gels and/or the use of the tongue of the patient; amplifying the analogue signal data generated by the ultrasonic receiver, transmitting the amplified analogue signal data, as taught by Mazess, in order to measure the physical properties of the member using ultrasound (Mazess: Col. 6, l. 21-36). 
Regarding feature (2), Jones modified by Tan and Mazess does not teach that signal data for unproblematic zones are displayed with reduced coloured areas whilst data indicating peculiarities are displayed as large areas.
However, Park discloses a method and apparatus for displaying image showing object, which is analogous art. Park teaches that signal data for unproblematic zones (“a shape of the ROI” [0018]) are displayed with reduced coloured areas (“ROI… reduced” [0018]; “as colors” [0067]; “display … in a different color" [0155]) whilst data indicating peculiarities are displayed as large areas (“The method may further include receiving a user input for requesting enlargement or reduction of a shape of the ROI in the displayed image and displaying an image showing the ROI whose shape has been enlarged or reduced based on the user input.” [0018]. “The input unit may receive a user input for requesting enlargement or reduction of a shape of the ROI in the displayed image, and the image processor may generate an image showing the ROI whose shape has been enlarged or reduced based on the user input.” [0031]; “the image generator 1220 may generate a Doppler image indicating a movement of an object as colors … based on the extracted Doppler components.” [0067], “the display 1401 may display the selected segment 3711 in a different color" [0155]. A person of ordinary skill in the art would want to enlarge the ROI when it displays peculiarities and reduce the ROI that is not problematic).
Therefore, based on Park’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan, and Mazess to have signal data for unproblematic zones that are displayed with reduced coloured areas whilst data indicating peculiarities are displayed as large areas, as taught by Park, in order to facilitate ultrasound image display (Park: [0018], [0155]).
Regarding feature (3), Jones modified by Tan, Mazess, and Park does not teach displaying the further processed data by superimposing the further processed data over an x-ray image of the jawbone area being measured.  
However, Laviola discloses synchronized surface and internal tumor detection, which is analogous art. Laviola teaches displaying the further processed data by superimposing the further processed data over an x-ray image of the area being measured (“the ultrasound image being displayed by the display system 160 can be superimposed on the slice of the x-ray image being displayed by the display system so that a user can view both the x-ray and ultrasound images simultaneously, overlaid on the same display. In some embodiments, navigation system 130 may enhance certain aspects of the superimposed ultrasound or x-ray images to increase the quality of the resulting combined image.” [0043]).  
Therefore, based on Laviola’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan, Mazess, and Park to have the step of displaying the further processed data by superimposing the further processed data over an x-ray image of the area being measured, as taught by Laviola, in order to facilitate the early detection of cancer or tumors in a patient (Laviola: [0002]). In the combined invention of Jones, Tan, Mazess, Park, and Laviola, the jawbone area being measured.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Tan, Mazess, Park, and Laviola as applied to claim 59, and further in view of Page et al (US 20190223759), hereinafter, Page.
Regarding claim 60, Jones modified by Tan, Mazess, Park, and Laviola teaches the method according to claim 59.
Jones does not teach (1) measuring a force applied to at least part of the apparatus and (2) providing an indication of the measured force, and, in response to the measured force exceeding or falling below one or more predetermined thresholds, providing an indication according to the value of measured force or controlling operation of the apparatus.
However, regarding feature (1), Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches a force applied to at least part of the apparatus (“The first jaw member 124 is configured to pivot at the hinge 128 to move from a first, open position, to a second, approximated position. Accordingly, the end effector 112 is configured to close about and capture, e.g., a section of tissue “T”. (See FIG. 3B.) The first jaw member 124 may exert a compressive force on tissue T against the second jaw member 126 such that tissue T is compressed therebetween. In embodiments, the first jaw member 124 may be configured to exert a variable or user-defined compressive force on tissue T.” [0043], Fig. 3B).
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Jones, Tan, Mazess, Park, and Laviola to have a force applied to at least part of the apparatus, as taught by Tan, in order to facilitate tissue measurements  by exerting a compressive force on tissue (Tan: [0043]).
Regarding feature (2), Jones modified by Tan, Mazess, Park, and Laviola does not teach providing an indication of the measured force, and, in response to the measured force exceeding or falling below one or more predetermined thresholds, providing an indication according to the value of measured force or controlling operation of the apparatus.
However, Page discloses surgical puncture device insertion systems and related methods, which is analogous art. Page teaches a providing an indication of the measured force (“to provide the human-perceptible feedback” [0119]), and, in response to the measured force exceeding or falling below one or more predetermined thresholds (“above a threshold value” [0084]), providing an indication according to the value of measured force or control operation of the apparatus (“the controller 114, based on the signal, determines that a value of the force, a profile of the force, and/or a rate of change of the force is outside of a predefined range.” [0080]; “the force sensor 1104 monitors the force and generates signals representing the monitored force. The controller 114 in turn determines when a signal from the force sensor is above a threshold value, for example, to guide insertion of the puncture device 106.” [0084]; “if the sensor measures the force of the puncture device …, the signal generated by the sensor is used by the controller to provide the human-perceptible feedback, e.g., to indicate when the force is too high. [0119]).
Therefore, based on Page’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Jones, Tan, Mazess, Park, and Laviola to have the step of providing an indication of the measured force, and, in response to the measured force exceeding or falling below one or more predetermined thresholds, providing an indication according to the value of measured force or controlling operation of the apparatus, as taught by Page, in order to facilitate a controlled movement of the arm  thereby improving the uniformity of applied pressure (Page: [0056]).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Mazess et al (US 6364837), hereinafter, Mazess, in view of Jones et al (US 6030221), hereinafter Jones, and Tan et al (US 20150305715), hereinafter Tan.
Regarding claim 61, Mazess teaches a method for calibrating and testing (“the
method of use of the densitometer to measure the physical properties of a member” Col. 6, l. 21-36; “The device 10 is then placed about or immersed in a standard material 32 with known acoustic properties, such as by immersion in a bath of distilled water… This
analysis can be directed both to the comparative time of transit of the pulse through the subject as compared to the standard and to the characteristics of the waveform infrequency response and attenuation through the subject as compared to the standard.” Col. 8, l. 27 – Col. 9, l. 49, Figs. 4, 6) the proper functioning of an apparatus (10)(“the densitometer” Col. 4, l. 64 – Col. 5, l. 41; Col. 6, l. 21-36, Figs. 1-4, 6) comprising a measuring unit (31) for performing through-transmission ultrasonography a bone (32)(“FIG. 1 shows a portable ultrasound densitometer 10 for measuring the physical properties and integrity of a member, such as a bone,” Col. 4, l. 30-47; “circuitry 31,” Col. 4, l. 64 – 66, “object 32 represents a member, such as a bone” Col. 5, l. 1-2; Figs. 4, 6), wherein the measuring unit comprises an ultrasonic transducer and a round ultrasonic receiver (28)( The transducer face 28 shown in FIG. 3 includes an array of twelve transducer elements labeled a-l. The second (right) transducer 21 includes a face 28 which is the mirror image of that shown in FIG. 3.” Col. 4, l. 48 – 63. “As shown in the embodiment illustrated in FIG. 4, the leftmost transducer 21 is a transmit transducer and the rightmost transducer 21 a receive transducer. In fact though, either or both of the
transducers 21 may be a transmit and/or receive transducer.” Col. 5, l. 3 - 10), the method comprising performing a plurality of ultrasonic measurements successively in media with different and known acoustical properties (“This object 32 represents … some
material with known acoustic properties such as distilled water or a neoprene reference block.” Col. 5, l. 1-4. “The same pulse is repetitively received as an excitation pulse and is repetitively launched. The received pulse is sampled at a sequence of time periods labeled t0-t10.” Col. 7, l. 36-54; “the process of creating a sampled ultrasonic received pulse can optionally
be repeated several times to reduce noise by signal averaging.” Col. 8, l. 13-26. “The device 10 is then placed about or immersed in a standard material 32 with known acoustic properties, such as by immersion in a bath of distilled water. The actuator button 12 is pressed again so that acoustic signals are transmitted from the transmit transducer 21 through the material 32 to the receive transducer 21” Col. 8, l. 39-44; “successive pulses,” Col 10, l. 5; “repetitive measurements of the broadband ultrasonic attenuation value at this same region of interest can be reproducibly taken even though the densitometer instrument 10 is only generally positioned at the same
location for each successive measurement.” Col. 13, l. 3-7, Fig. 6) and comparing (“comparison” Col. 11, l. 25-38) the results of the performed ultrasonic measurements (“the measured member transit time” Col. 11, l. 25-38) with default values (“database normal transit time” Col. 11, l. 25-38) (“This object 32 represents a member, such as… some material with known acoustic properties such as distilled water or a neoprene reference block.” Col. 5, l. 1-4. “The microprocessor 38 and digital signal processor 41 then make a mathematical the measured member transit time to the selected database normal transit time, and relate the mathematical time comparison to the physical properties and integrity, or density of the member, which is displayed.” Col. 11, l. 25-38).
Mazess does not teach that (1) the measuring unit is for performing through-transmission alveolar ultrasonography (TAU) for locating cavitations in a jawbone.
(2) the apparatus being configured to define the geometric position of the ultrasonic transducer and the ultrasonic receiver with respect to each other, wherein the ultrasonic transducer is coupled to an arm and the ultrasonic receiver of the measuring unit is coupled to another arm, wherein the arms are connected to each other by a connecting element, and wherein at least one of the arms is pivotably coupled with the connecting element.
However, regarding feature (1), Jones discloses Ultrasonic Apparatus And For Precisely Locating Cavitations Within Jawbones, which is analogous art. Jones teaches that the measuring unit (“apparatus” Abstract; the figure) is for performing through-transmission alveolar ultrasonography (TAU) for locating cavitations in a jawbone (5)(“The sole FIGURE shows a portion of the jawbone 5 of a patient in which the presence and the location of cavitation represented by the solid dark circle is detected by emitting an ultrasonic sound wave via a one-element ultrasonic pulse transmitted by an ultrasonic pulser/receiver 1.” Col. 3, l. 50-Col. 4, l. 39).
Therefore, based on Jones’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mazess to use the measuring unit for performing through-transmission alveolar ultrasonography (TAU) for locating cavitations in a jawbone, as taught by Jones, in order to facilitate diagnostic procedures in a jawbone using ultrasonic transmissions (Jones: Abstract). 
 Regarding feature (2), Mazess modified by Jones does not teach the apparatus being configured to define the geometric position of the ultrasonic transducer and the ultrasonic receiver with respect to each other, wherein the ultrasonic transducer is coupled to an arm and the ultrasonic receiver of the measuring unit is coupled to another arm, wherein the arms are connected to each other by a connecting element, and wherein at least one of the arms is pivotably coupled with the connecting element.
However, Tan discloses systems and methods for speckle reduction, which is analogous art. Tan teaches the apparatus being configured to define the geometric position of the ultrasonic transducer (144) and the ultrasonic receiver (134) with respect to each other (seen in Figs. 2A-B), wherein the ultrasonic transducer is coupled to an arm (126) (“the ultrasound transducers 144 of the second jaw member 126" [0040]) and the ultrasonic receiver of the measuring unit is coupled to another arm (124) (“ The ultrasound transducers 134 may be arranged in longitudinally spaced rows, as shown, or may have any other desirable arrangement on the tissue contacting surface 132 of the first jaw member 124.” [0036]. “The ultrasound transducers 134 may be any type of transducer or sensor that is configured to detect the presence and/or properties, e.g., amplitude and/or wavelength, of ultrasonic energy.” [0037]; “the ultrasound transducers 144 of the second jaw member 126 may be electrically coupled with ultrasound generator 103 (FIG. 1) via wires 136 to transmit ultrasonic energy therethrough.” [0040]. “Once tissue T is appropriately disposed between the jaw members 124, 126, the ultrasonic transducers 134 and 144 are activated and acoustic energy “A” is applied to the tissue T. An electrical signal may be transmitted to ultrasound transducers 134 and 144, e.g., from ultrasound generator 103 (FIG. 1) via wires 136, which convert the electrical signal into acoustic energy” [0044]), wherein the arms are connected to each other by a connecting element (128), and wherein at least one of the arms is pivotably coupled with the connecting element (“The first jaw member 124 is pivotably connected to the elongate shaft member 110 via a hinge 128. The hinge 128 may include a pivot point on one or more of the elongate shaft member 110 and the first jaw member 124, and is configured to approximate toward the second jaw member 126 upon actuation of the handle assembly 108 (FIG. 1).” [0035]). 
Therefore, based on Tan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mazess and Jones to have the apparatus being configured to define the geometric position of the ultrasonic transducer and the ultrasonic receiver with respect to each other, wherein the ultrasonic transducer is coupled to an arm and the ultrasonic receiver of the measuring unit is coupled to another arm, wherein the arms are connected to each other by a connecting element, and wherein at least one of the arms is pivotably coupled with the connecting element, as taught by Tan, in order to grasp tissue using an effector and improve tissue imaging by reducing speckle (Tan: Abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/            Acting SPE, Art Unit 3793